ConcurRing Opinion.
Todd, J.
I concur in the decree just rendered, but place my concurrence solely and exclusively upon the second and fourth grounds assigned for the conclusion reached. I dissent from the other grounds stated in the opinion as reasons for the decree. I do not think the giving of a mortgage on the homestead by the debtor, debars him from claiming its exemption from seizure. Nor do I believe that the debtor could make a valid waiver of the exemption. In my judgment, such a renunciation is against public policy, and void; and in this respect, I adhere to the decision rendered by Mr. Justice Egan, as the organ of the Court, in the case of Hardin vs. Wolf & Cerf, 29 A. 333.
Mr. Justice Lew concurs in this opinion.